      Case: 4:20-cv-00705-SPM Doc. #: 1 Filed: 05/29/20 Page: 1 of 6 PageID #: 1




                               UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION


 TRISTON D. WILKINSON,
                                                             CIVIL COMPLAINT
              Plaintiff,

 v.                                                        CASE NO. 4:20-cv-00705

 CREDIT MANAGEMENT, LP,
                                                        DEMAND FOR JURY TRIAL
              Defendant.


                                           COMPLAINT

         NOW comes TRISTON D. WILKINSON (“Plaintiff”), by and through his attorneys,

Sulaiman Law Group, Ltd. (“Sulaiman”), complaining as to the conduct of CREDIT

MANAGEMENT, LP (“Defendant”), as follows:

                                       NATURE OF THE ACTION

      1. Plaintiff brings this action for damages pursuant to the Fair Debt Collection Practices Act

(“FDCPA”) under 15 U.S.C. §1692 et seq. for Defendant’s unlawful conduct.

                                     JURISDICTION AND VENUE

      2. This action arises under and is brought pursuant to the FDCPA. Subject matter jurisdiction

is conferred upon this Court by 15 U.S.C §1692, 28 U.S.C. §§1331 and 1337, as the action arises

under the laws of the United States.

      3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business

in the Eastern District of Missouri and a substantial portion of the events or omissions giving rise

to the claims occurred within the Eastern District of Missouri.




                                                  1
      Case: 4:20-cv-00705-SPM Doc. #: 1 Filed: 05/29/20 Page: 2 of 6 PageID #: 2




                                                 PARTIES

      4. Plaintiff is a consumer over 18-years-of-age residing in Lincoln County, Missouri, which

falls within the Eastern District of Missouri.

      5. Defendant is a third-party debt collector and a subsidiary of The CMI Group.1 Defendant’s

principal place of business is located at 6080 Tennyson Parkway, Suite 100, Plano, Texas, and is

registered at 1999 Bryan Street, Suite 900, Dallas, Texas. Defendant uses the mail, telephone, and

credit reporting for the principal purpose of collecting debts from consumers on a nationwide basis,

including consumers in the State of Missouri.

      6. Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers at all

times relevant to the instant action.

                                 FACTS SUPPORTING CAUSES OF ACTION

      7.   In February 2020, Plaintiff accessed his consumer credit report, and much to his dismay,

noticed that Defendant was reporting a purported debt (“subject debt”) owed to Charter

Communications (“Charter”).

      8.   Plaintiff was confused by this reporting, as Plaintiff did not owe Charter a balance, given

the fact that he terminated his service a couple years ago and paid off any remaining balance at

that time.

      9.   In addition, Defendant listed the account as opened on 08/28/2019, when in fact, Plaintiff

subscribed to Charter’s services several years ago.

      10. As a result, Plaintiff called Defendant and explained that Defendant was incorrectly

reporting the Charter account on his credit file.



1
    https://www.thecmigroup.com/contact

                                                    2
   Case: 4:20-cv-00705-SPM Doc. #: 1 Filed: 05/29/20 Page: 3 of 6 PageID #: 3




    11. Plaintiff supplied Defendant with all of his personal information, and Defendant indicated

that the account belonged to an individual named “Octavius Taylor.”

    12. Plaintiff is unfamiliar with anyone by that name, so he informed Defendant as such and

reiterated that Defendant should not be reporting the subject debt on his credit file as he did not

owe a balance.

    13. Upon information and belief, Defendant falsely communicated to TransUnion, LLC, a

credit reporting agency (“CRA”), that the subject debt belonging to an unknown third-party

actually pertains to Plaintiff.

    14. In spite of Plaintiff’s multiple efforts to remedy Defendant’s error, Defendant has refused

to correct the false information it has communicated to the CRAs.

    15. Frustrated with Defendant’s conduct, Plaintiff spoke with Sulaiman regarding his rights,

resulting in expenses.

    16. The erroneous reporting of the subject debt paints a false and damaging image of Plaintiff.

Specifically, the inaccurate reporting of the subject debt has had a significant adverse impact on

Plaintiff’s credit rating and creditworthiness because it misleads creditors into believing that

Plaintiff has outstanding accounts that remain unpaid and are acknowledged by Plaintiff.

    17. The entire experience has imposed upon Plaintiff significant distrust, frustration, distress,

and has rendered Plaintiff helpless as to his ability to regain a firm foothold on his creditworthiness,

credit standing, and credit capacity.

    18. As a result of the conduct, actions, and inaction of Defendant, Plaintiff has suffered various

types of damages as set forth herein, including specifically, the loss of credit opportunity, time and

money expended meeting with his attorneys, monitoring his credit file, and mental and emotional

pain and suffering.



                                                   3
      Case: 4:20-cv-00705-SPM Doc. #: 1 Filed: 05/29/20 Page: 4 of 6 PageID #: 4




                 COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

      19. Plaintiff repeats and realleges paragraphs 1 through 18 as though fully set forth herein.

      20. Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA, because it regularly

uses the mail and/or the telephone to collect, or attempt to collect, delinquent consumer accounts.

      21. Defendant identifies itself as a debt collector, and is engaged in the business of collecting

or attempting to collect, directly or indirectly, defaulted debts owed or due or asserted to be owed

or due to others. Defendant has been a member of the Association of Credit and Collection

Professionals, an association of debt collectors, since 2008.2

      22. The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a transaction

due or asserted to be owed or due to another for personal, family, or household purposes.

             a. Violations of 15 U.S.C § 1692e

      23. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from using “any

    false, deceptive, or misleading representation or means in connection with the collection of any

    debt.”

      24. In addition, this section enumerates specific violations, such as:

               “Communicating or threatening to communicate to any person credit information
               which is known or which should be known to be false, including the failure to
               communicate that a disputed debt is disputed.” 15 U.S.C. § 1692e(8); and

               “The use of any false representation or deceptive means to collect or attempt to
               collect any debt or to obtain information concerning a consumer.” 15 U.S.C.
               §1692e(10).

      25. Defendant violated 15 U.S.C. §§ 1692e, e(8), and e(10) when it used deceptive means to

collect and/or attempt to collect the subject debt. Specifically, it was deceptive for Defendant to

communicate to the credit bureaus that Plaintiff owed the subject debt when both Charter and




2
    https://www.acainternational.org/search#memberdirectory

                                                        4
   Case: 4:20-cv-00705-SPM Doc. #: 1 Filed: 05/29/20 Page: 5 of 6 PageID #: 5




Defendant confirmed that Plaintiff did not owe the subject debt. Even still, Defendant continued

to communicate that Plaintiff’s Charter account had an outstanding balance. Consequently,

Defendant knowingly communicated false credit information and its actions only served to worry

and confuse Plaintiff.

    26. Defendant further violated §1692e and e(10) when it used deceptive means to collect and/or

attempt to collect the subject debt. In spite of the fact that Plaintiff demanded that it stop contacting

her as she did not owe the subject debt, Defendant continued to contact Plaintiff via automated

calls. Instead of putting an end to this harassing behavior, Defendant systematically placed calls

to Plaintiff’s phone in a deceptive attempt to force her to answer its calls and ultimately make a

payment. Through its conduct, Defendant misleadingly represented to Plaintiff that it had the legal

ability to contact her via an automated system when it no longer had consent to do so.

    27. Defendant was aware that the account it was reporting on Plaintiff’s credit file belonged to

a different individual. However, rather than correcting its blatant error after multiple disputes by

Plaintiff, Defendant has persisted in its wrongful reporting.

         b. Violations of FDCPA § 1692f

    28. The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from using “unfair

or unconscionable means to collect or attempt to collect any debt.”

    29. Defendant violated §1692f when it unfairly and unconscionably attempted to collect upon

the subject debt. Any reasonable fact finder will conclude that Defendant acted unfairly and

unconscionably when it knowingly reported false credit information regarding Plaintiff.

    WHEREFORE, Plaintiff, TRISTON D. WILKINSON, respectfully requests that this

 Honorable Court enter judgment in his favor as follows:

    a. Declaring that the practices complained of herein are unlawful and violate the
       aforementioned bodies of law;

                                                   5
   Case: 4:20-cv-00705-SPM Doc. #: 1 Filed: 05/29/20 Page: 6 of 6 PageID #: 6




   b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
      §1692k(a)(2)(A);

   c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as provided
      under 15 U.S.C. §1692k(a)(1);

   d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
      §1692k(a)(3);

   e. Enjoining Defendant from further contacting Plaintiff seeking payment of the subject
      debt, and from further credit reporting of the subject debt; and

   f. Awarding any other relief as this Honorable Court deems just and appropriate.

Dated: May 29, 2020

Respectfully submitted,

s/ Nathan C. Volheim (Lead Attorney)
Nathan C. Volheim, Esq. #6302103
Counsel for Plaintiff
Admitted in the Eastern District of Missouri
Sulaiman Law Group, Ltd.
2500 South Highland Ave., Suite 200
Lombard, Illinois 60148
(630) 568-3056 (phone)
(630) 575-8188 (fax)
nvolheim@sulaimanlaw.com




                                               6
